Exhibit B
                                                u.s1 Departn~ent of Justice.
                                                Fed ral Bure.all of Prisons




                                                        n:·c os 2019

MEMORANDUM FORT. SCARANTINO, COMPLEX                        "ARDEN
              FEDERAL MEt)ICAL CENTER
              BUTNER, NORTH CAROLINA



FROM:
                                  /iv-,--
                            Ken Hyle
                            Assistant                              Counsel


SUBJECT:                    MADOFF, Bernard L.
                            Federal Register No.
                            Request for Reduction            Sentence


Please be advised that Mr. Madoff's                    est for a. reduction in
?entencz_e '.(RIS) '"pursuant· to 18-'U-:B;'C·.· ::g _35·s'2·,(cf{~;{y .(A)  ,u·and PS
5050 .50, ·.Com. assionate Re·lease/Reducti n 'in Sent.erice: 'Procedures
for Implementation .of 18 u.s.:c.·· §·§ 358, (c) (T){A) and 420S(g) ,·
section 3 (. i:t} ~ "Terrnin_al Medical Q<:>nditf' on") is. qenie<:3:. We have
carefully reviewed· the documentation a companying thi,s.request
and have corisulted with-BOP's Medical               irector. ·           _ · .      ·
  .     ~   .
                .                            .
                                                    .
                                                        .                          .
Section 3 (a) of PS- 5-050.50 provides t:t;iat RI_S_ consideration may
~e given to_an inmate who has~been:·aiagnosed;with a :terrni~al,
incurable disease and whose life E:xpec~ancy is l8 months or less
or ·who has a disease or condition with .an end-of-life trajectory
under 18 U. S. C. § 3582 ( d) (. l) . In addi ion, section . 7 'requires
consideration o.f factors s:µch as. the n ture and circumstances of
the inmate's offense and whether· release    I  would
                                                . . . . . minimize .the
severity of the offense.

 Mr. Madoff, age 8:l; has. a history of -e d-stage renal.,di.sease,
·l?:ypertension, cardiovascu],ar·disease,            sophageal refiux,
 hyperparathyroidism; bladder neck obst ction, _and· insomnia. He
 has b.een close];y monitored by nephrolo, y and~ in. Augu13t 2019;
 was found to have.a glome:tular·filtrat.i.on rate of £:our.                He has
                                                   I
 refused dialysis_ and any. Ju:r:the:t testi g, ·including. laboratory
 work.- Given his·: refusal 6£ -.treatment-,- ·he- was admitted to the-
                                                               0


 co~fo:r:t care: .program 'at FMC Butner;' hq, ever·,. ·me¢i_icaJ. staft;1 .
 cpp.t_inu_e, to . ~e.ncourage him to comp·ly~ wi:· h .h±:s· treairrfent 12aan·.
                    I   :   _.   '.•
Mr. Madoff remains independent with hi activities of daily ·
living· (ADLs) and instrumental ADLs, b t requests c!-Ssistance
with laundry and.uses a walker when ambulating.   His condition
is considered terminal with a life exp ctancy of less than 18
months.

However, Mr. Ma.doff was accountable fo a loss to investors of
over $13 billion. Accordingly, in lig t of the nature and
circumstances of his offense, his relerse at this time would
minimize the severity of his offense.   Therefore, although he
meets the criteria for a RIS under sec ion 3(a) 1 his RIS request
is denied.

Please provide Mr. Madoff with a copy ,f this decision.


cc:   Darrin Harmon,·Regional Director, Mid-Atlantic Region




                                 2
